390 U.S. 339 (1968)
WISEMAN, DIRECTOR OF INTERNAL REVENUE FOR THE DISTRICT OF OKLAHOMA
v.
BARBY ET UX.
No. 871.
Supreme Court of United States.
Decided March 11, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE TENTH CIRCUIT.
Solicitor General Griswold, Assistant Attorney General Rogovin, Harris Weinstein and Grant W. Wiprud for petitioner.
John K. Speck for respondents.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment is reversed. Commissioner v. P. G. Lake, Inc., 356 U.S. 260.
MR. JUSTICE STEWART and MR. JUSTICE WHITE are of the opinion that the petition for a writ of certiorari should be granted and the case set down for oral argument.
MR. JUSTICE DOUGLAS is of the opinion that the petition for a writ of certiorari should be denied.